DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed September 3, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on September 3, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 15-22 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods for interactive training, wherein the methods comprise steps of scanning objects to link to websites/data, and displaying obtained data, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 15-22 of the present claimed invention. Specifically, prior art fails to teach the claimed method for interactive training, the method comprising the steps of providing a room having a plurality of locations; providing pre-selected products for each of the locations of the room; providing a reader configured to interface with the locations and link to a website having information about one or more pre-selected products and the use thereof at the locations; operating the reader to interface with the locations to create a spatial map of the room; locating a trainee with the reader in the room and operating the reader to display to the trainee the room and selectively display to the trainee displayed information comprising information from the website about the one or more pre-selected products and the use thereof at the locations; and having the trainee interact with the displayed information to select amongst the one or more pre-selected products for each of the locations and thereby selectively access the displayed information for training in selection and use of the pre-selected products for each of the locations in the room. Prior art further fails to teach the claimed method for interactive training, the method comprising the steps of providing a room having a plurality of locations; providing pre-selected products for each of the locations of the room; providing a reader configured to interface with the locations and recognize surfaces of the locations and link to information about one or more of the pre-selected products and the use thereof at the locations; operating the reader to interface with the locations to link to information about one or more of the pre-selected products and the use thereof at the locations; having a trainee operate the reader to selectively display to the trainee displayed information comprising information about the one or more pre-selected products and the use thereof at the locations; and having the trainee interact with the displayed information to select amongst the one or more pre-selected products for each of the locations and thereby selectively access the displayed information for training in selection and use of the pre-selected products for each of the locations in the room. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 11, 2021